Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (U.S. 2007/0001023) in view of Bourne (2015/0108239).
Regarding claim 1, Green teaches a container for an aerosol-generating system (seen in Figs 1-4, the device houses scent generators that can be used in an aerosol-generating system), comprising: a plurality of scent pads (30 and 32); and a hollow canister (defined by shells 10 and 12) comprising: a first end (upper end that belongs to shell 10); a second end (bottom end that belongs to shell 12); and a mixing chamber (chamber defined in between rings 22 and 24 where scent from both pads 30 and 32 mixes before it is dispensed from openings 26) disposed between the first end and the second end (as seen in Fig 2), wherein at least one scent pad of the plurality of scent pads is coupled to the first end (scent pad 30 is coupled to the first end, as seen in Fig 2) and at least one scent pad of the plurality of scent pads is coupled to the second end (scent pad 32 is coupled to the second end, as seen in Fig 2).
However, Green does not teach the plurality of scent pads as a plurality of blister capsules, each blister capsule comprising: a blister shell, a volatile liquid disposed in the blister shell, and a film configured to seal the blister shell, wherein the film and the blister shell are frangible; and wherein the hollow canister is of tubular shape. 
Regarding the shape of the canister, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable shape for the hollow canister, including a tubular shape, since it has been held that where the general conditions of a claim are disclosed in the prior art, selecting any shape for the canister involves routine skill in the art. As it was determined in In re Dailey: the court found that shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04 IV B). In the present case, Green discloses all the general structure of the claim; therefore, it would be obvious to select any workable shape for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the canister be of tubular shape. Additionally, Green discloses in Par 0028: that various changes, modifications, other structural arrangements, and other embodiments could be practiced under the teachings of the present invention without departing from the scope of this invention. Therefore, Green allows for structural changes to the canister so long as the intended function in performed. 
Bourne teaches a blister capsule (14), the blister capsule comprising: a blister shell (shell of reservoir 78, seen in Fig 10), a volatile liquid (fragrant material 82, which is a liquid, see Par 0036) disposed in the blister shell (see Fig 10), and a film (100) configured to seal the blister shell (as disclosed in Par 0044), wherein the film and the blister shell are frangible (Par 0044 discloses the film as a foil, which is frangible; Par 0043 discloses the shell made out of transparent or translucent plastic, which is a frangible material). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green to incorporate the teachings of Bourne to provide the plurality of scent pads as blister capsules in order to prevent release of substance before the blister is in use and also to provide means to re-seal the blister after use, in order to preserve the substance in the blister (as disclosed in Par 0044 of Bourne). 
Regarding claim 2, Green and Bourne teach the container according to claim 1, wherein each of the first end and the second end of the hollow tubular canister comprises a lip (lip 28 of Green) configured to engage with a respective one of the blister capsules (in combination, the lip 28 of Green would engage a respective blister capsule of Bourne).
Regarding claim 3, Green and Bourne teach the container according to claim 2, wherein a diameter of an orifice formed by the lip is substantially equal to an external diameter of the blister shell (as seen in Fig 2 of Green, the diameter of an orifice defined by lip 28 is substantially equal to the diameter taken by the scent pad 30/32; in combination, the scent pad is replaced by the blister of Bourne, occupying the same space seen in Fig 2 of Green).
Regarding claim 4, Green and Bourne teach the container according to claim 2, wherein a free edge of the lip extends away from a longitudinal axis of the hollow tubular canister (as seen in Fig 2 of Green, the lip 28 extends radially away from a longitudinal axis of the canister), or the free edge of the lip extends towards the longitudinal axis of the hollow tubular canister.
Regarding claim 5, Green and Bourne teach the container according to claim 1, wherein each blister capsule of the plurality of blister capsules comprises a tubular porous element (porous scent element 30 of Green is tubular in shape, see Fig 6) configured to sorb the volatile liquid (element 30 is configured to sorb a liquid fragrance), and wherein the tubular porous element is disposed in the blister shell (in combination, the tubular porous element 30 would go inside the blister of Bourne).
Regarding claim 6, Green and Bourne teach the container according to claim 5, wherein said each blister capsule further comprises volatile liquid sorbed on the tubular porous element (porous element 30 of Green is disclosed as a fragrance pad that has absorbed a volatile liquid).
Regarding claim 8, Green and Bourne teach the container according to claim 5, wherein the blister shell comprises a cavity (cavity defined by reservoir 78 of Bourne) and a flange (90 of Bourne) extending around a periphery of the cavity (as seen in Fig 10 of Bourne), the tubular porous element being disposed in the cavity of the blister shell (in combination, the porous element 30 of Green is inside the cavity 78 of Bourne).
Regarding claim 9, Green and Bourne teach the container according to claim 8, wherein the film is sealed to the flange (film 100 is sealed to flange 90, as seen in Fig 15-16 of Bourne).
Regarding claim 10, Green and Bourne teach the container according to claim 1, wherein the hollow tubular canister (canister 10/12 of Green has been modified to be tubular, as stated above) further comprises a tubular porous element (30 of Green) and a volatile liquid sorbed on the tubular porous element (30 of Green is disclosed as fragrance impregnated pad, i.e. volatile liquid has been sorbed onto the pad 30).
Regarding claim 11, Green and Bourne teach the container according to claim 1, wherein each blister capsule of the plurality of blister capsules has a substantially circular cross-section (as seen in Figs 15-18 of Bourne).
Regarding claim 12, Green and Bourne teach the container according to claim 1, wherein a depth of each blister shell is less than a diameter of the blister shell (as seen in Figs 15-18 of Bourne the depth of the blister is less than its diameter, i.e. it’s generally disk shaped).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (U.S. 2007/0001023) in view of Bourne (2015/0108239); further in view of Neumann et al (U.S. 2010/0178042).
	Regarding claim 7, Green and Bourne teach the container according to claim 6. However, they do not teach the device wherein said each blister capsule further comprises a different volatile liquid.
	Neumann teaches a fragrance dispenser having a plurality of blister capsules (60, seen in Fig 5), wherein each blister capsule further comprises a different volatile liquid (as disclosed in Par 0055).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green and Bourne to incorporate the teachings of Neumann to provide each of the blister capsules with different volatile substance in order to combine fragrances with deodorants, insecticides or other materials known in the art (as disclosed in Par 0055 of Neumann), which would provide versatility to the device. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (U.S. 2007/0001023) in view of Bourne (2015/0108239); further in view of Koizumi et al (U.S. 2013/0168270).
Regarding claim 13, Green and Bourne teach the container according to claim 1. However, they do not teach the device wherein each blister shell is formed from a laminate material comprising at least two layers.
	Koizumi teaches a blister capsule 10, wherein the blister shell is formed from a laminate material (40) comprising at least two layers (as seen in Fig 2, the laminate material 40 made out of layers 50, 60, 70, 80 and 90). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Green and Bourne to incorporate the teachings of Koizumi to provide the blister with a laminate made out of at least two layers in order to improve air-tightness and strength of the blister (as disclosed in Par 0102 and 0103 of Koizumi). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752